Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 6/10/21 have been fully considered and a new rejection has been provided below addressing the issues in remarks dated 6/10/21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over D747279 to Yoshida et al. (Yoshida) in view of U.S. PGPUB 20120148968 to Watabe et al. (Watabe) and JP2000182979 to Shigematsu (Shigematsu).
Regarding claim 1, Yoshida teaches a ring shaped base having a first hole (bottom of Figure 1); a plurality of support rods carried by the ring shaped base, the support rods being disposed around a space above the ring shaped base (four rods shown in Figure 1); a plurality of cantilever arms carried by the support rods (cantilever arms shown in Figure 4), wherein a first one of the cantilever arms has a contact area configured to be in contact with the wafer (shown in Figure 1), and the first one of the cantilever arms comprises a proximal end connected to one of the support rods (shown in Figure 4), and a distal end opposite the proximal end (shown in Figure 4), the first one of the cantilever arms has a length greater than the largest ring thickness of the ring-shaped base and a second one of the cantilever arms has a length less than the largest ring thickness of the ring-shaped base (shown in Figure 9).
Yoshida is silent on a plurality of second holes there through that forms a closed loop and having a largest ring thickness defined by a largest difference between an inner radius and an outer radius of the ring shaped base, wherein when viewed from above the cantilever arms and the second holes are alternately arranged to surround the first hole
Watabe teaches a plurality of second holes there through that forms a closed loop and having a largest ring thickness defined by a largest difference between an inner radius and an outer radius of the ring shaped base (20a, and 20b, Figures 10 and 11 and a large central hole unlabeled in the Figures). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Yoshida with the teachings of Watabe to provide a plurality of second holes there through that forms a closed 
Shigematsu teaches a plurality of second holes where the second holes are smaller than a surface area of the cantilever arms (shown in Figure 10). This would also result in the second holes surrounding the first hole when the first hole of Yoshida is provided because the placing additional second holes when the first hole of Yoshida is provided results in them surrounding the first hole when the equal spacing is maintained from Shigematsu. It would have been obvious to one of ordinary skill in the art to have modified the teachings of Yoshida with the teachings of Shigematsu to provide where the second holes are smaller than a surface area of the cantilever arms and where the second holes surrounding the first hole. Doing so would improve the fluid flow and allow for equal processing of the product.

Claims 2-4 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Watabe, Shigematsu, and U.S. PGPUB 20020119641 to Zehavi et al. (Zehavi).
Regarding claim 2, Yoshida is silent on wherein at least one of the cantilever arms and at least one of the support rods carrying said one of the cantilever arms are made of the same material.
Zehavi teaches wherein at least one of the cantilever arms and at least one of the support rods carrying said one of the cantilever arms are made of the same material (Paragraphs 0023 and 0024 disclose silicon). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Yoshida with the teachings of Zehavi to provide wherein at least one of the cantilever arms and at least one of the support rods carrying said one of the cantilever arms are made of the same material. Doing so would provide an easy to manufacture structure and one that would expand at the same rate when heated and cooled leading to a final product with fewer defects.
Regarding claim 3, Yoshida is silent on wherein at least one of the cantilever arms is made of silicon.
Zehavi teaches wherein at least one of the cantilever arms is made of silicon (Paragraph 0024 discloses silicon or virgin polysilicon which is interpreted as a subset of silicon). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Yoshida with the teachings of Zehavi to provide wherein at least one of the cantilever arms is made of silicon. Doing so would provide an easy to manufacture structure, that provides minimal contamination and one that would expand at the same rate when heated and cooled leading to a final product with fewer defects.
Regarding claim 4, Yoshida is silent on wherein at least one of the cantilever arms and at least one of the support rods carrying said one of the cantilever arms are monolithically formed.
Zehavi teaches wherein at least one of the cantilever arms and at least one of the support rods carrying said one of the cantilever arms are monolithically formed (Paragraph 0024 discloses both made from the same material and the teeth cut into a material which forms the arms and rods). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Yoshida with the teachings of Zehavi to provide wherein at least one of the cantilever arms and at least one of the support rods carrying said one of the cantilever arms are monolithically formed. Doing so would provide an easy to manufacture structure, that provides minimal contamination and one that would expand at the same rate when heated and cooled leading to a final product with fewer defects.
Regarding claim 7, Yoshida is silent on wherein at least one of the cantilever arms tilts toward a slot for the wafer defined by the at least one of the cantilever arms and another of the cantilever arms.
Zehavi teaches wherein at least one of the cantilever arms tilts toward a slot for the wafer defined by the at least one of the cantilever arms and another of the cantilever arms (Figure 3 and Paragraphs 0025 discloses the tilt). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Yoshida with the teachings of Zehavi to provide wherein at least one of the 
Regarding claim 8, Yoshida is silent on wherein at least one of the cantilever arms further has a non-contact area configured to leave a gap between the wafer and the non-contact area when the wafer is supported by the contact area.
Zehavi teaches wherein at least one of the cantilever arms further has a non-contact area configured to leave a gap between the wafer and the non-contact area when the wafer is supported by the contact area (Figure 3 shows the orientation and Paragraph 0025 discloses 4 contact points). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Yoshida with the teachings of Zehavi to provide wherein at least one of the cantilever arms further has a non-contact area configured to leave a gap between the wafer and the non-contact area when the wafer is supported by the contact area. Doing so would provide an easy to manufacture structure, that provides minimal contamination and one that would expand at the same rate when heated and cooled leading to a final product with fewer defects.
Regarding claim 9, Yoshida is silent on wherein said one of the cantilever arms has proximal and distal halves respective proximal and distal to at least one of the support rods carrying said one of the cantilever arms, and the contact area is present on the distal half.
Zehavi teaches wherein said one of the cantilever arms has proximal and distal halves respective proximal and distal to at least one of the support rods carrying said one of the cantilever arms, and the contact area is present on the distal half (Figures 2 and 3 show the orientation with contact areas 28a and 28b). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Yoshida with the teachings of Zehavi to provide wherein said one of the cantilever arms has proximal .

Claim 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Watabe and Zehavi.
Regarding claim 11, Yoshida teaches a wafer boat (Figure 1), a ring shaped base having a largest ring thickness defined by a largest difference between an inner radius and an outer radius of the ring=shaped base (bottom of Figure 1); a plurality of support rods carried by the ring shaped base (four rods shown in Figure 1); a plurality of cantilever arms carried by the support rods, a first one of the cantilever arms configured to support the wafer (cantilever arms shown in Figure 4) wherein the first one of the cantilever arms comprises a proximal end connected to one of the support rods, and a distal end opposite the proximal end (shown in Figure 4); wherein the ring-shaped base has a first through hole defined by a first inner closed circular edge (shown in Figure 1), the first one of the cantilever arms has a length greater than the largest ring thickness of the ring-shaped base and a second one of the cantilever arms has a length less than the largest ring thickness of the ring-shaped base (shown in Figure 9).
Yoshida is silent on an annealing chamber and a second through hole defined by a second inner closed circular edge, the second through hole is smaller than the first through hole.
Watabe teaches a second through hole defined by a second inner closed circular edge, the second through hole is smaller than the first through hole (20a, and 20b, Figures 10 and 11 and a large central hole unlabeled in the Figures). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Yoshida with the teachings of Watabe to provide a second through hole 
Zehavi teaches an annealing chamber (40, Figure 5). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Yoshida with the teachings of Zehavi to provide an annealing chamber. Doing so would provide an atmosphere to allow the wafers to be processed.
Regarding claim 12, Yoshida is silent on wherein at least one of the cantilever arms and at least one of the support rods carrying said one of the cantilever arms are made of the same material.
Zehavi teaches wherein at least one of the cantilever arms and at least one of the support rods carrying said one of the cantilever arms are made of the same material (Paragraphs 0023 and 0024 disclose silicon). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Yoshida with the teachings of Zehavi to provide wherein at least one of the cantilever arms and at least one of the support rods carrying said one of the cantilever arms are made of the same material. Doing so would provide an easy to manufacture structure and one that would expand at the same rate when heated and cooled leading to a final product with fewer defects.
Regarding claim 13, Yoshida is silent on wherein at least one of the cantilever arms and at least one of the support rods carrying said one of the cantilever arms are integrally formed.
Zehavi teaches wherein at least one of the cantilever arms and at least one of the support rods carrying said one of the cantilever arms are integrally formed (Paragraph 0024 discloses both made from the same material and the teeth cut into a material which forms the arms and rods). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Yoshida with the teachings of Zehavi to provide wherein at least one of the cantilever arms and at least one of the support rods carrying said one of the cantilever arms are integrally formed. Doing so would provide an easy to 
Regarding claim 14, Yoshida is silent on wherein the cantilever arm tilts toward the wafer.
Zehavi teaches wherein the cantilever arm tilts toward the wafer (Figure 3 and Paragraphs 0025 discloses the tilt). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Yoshida with the teachings of Zehavi to provide wherein the cantilever arm tilts toward the wafer. Doing so would provide an easy to manufacture structure, that provides minimal contamination and one that would expand at the same rate when heated and cooled leading to a final product with fewer defects.
Regarding claim 15, Yoshida is silent on wherein the at least one cantilever arm further has a non-contact area configured to be free from contact with the wafer.
Zehavi teaches wherein the at least one cantilever arm further has a non-contact area configured to be free from contact with the wafer (Figures 2 and 3 show the orientation with contact areas 28a and 28b and a non-contact area between the contact area and the support rod). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Yoshida with the teachings of Zehavi to provide wherein the at least one cantilever arm further has a non-contact area configured to be free from contact with the wafer. Doing so would provide an easy to manufacture structure, that provides minimal contamination and one that would expand at the same rate when heated and cooled leading to a final product with fewer defects.

Claims 18-20, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Watabe, Shigematsu, and Zehavi.
The structure of claim 18 is provided in the rejection of claim 1 above. 
Yoshida is silent on moving a wafer to a wafer boat and annealing the wafer.

Regarding claim 19, Yoshida is silent on supporting the wafer comprises: supporting the wafer by the contact area of the at least one cantilever arm while leaving a space between the wafer and the non-contact area of the at least one cantilever arm.
Zehavi teaches supporting the wafer comprises: supporting the wafer by the contact area of the at least one cantilever arm (24a and 24b, Figure 4) while leaving a space between the wafer and the non-contact area of the at least one cantilever arm (28a and 28b are contact areas and 24a and 24b are non-contact areas, Figure 4 also shown in Figure 3). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Yoshida with the teachings of Zehavi to provide supporting the wafer comprises: supporting the wafer by the contact area of the at least one cantilever arm while leaving a space between the wafer and the non-contact area of the at least one cantilever arm. Doing so would provide an easy to manufacture structure, that provides minimal contamination and one that would expand at the same rate when heated and cooled leading to a final product with fewer defects.
Regarding claim 20, Yoshida is silent on wherein at least one of the cantilever arms and at least one of the support rods carrying said one of the cantilever arms are made of the same material.
Zehavi teaches wherein at least one of the cantilever arms and at least one of the support rods carrying said one of the cantilever arms are made of the same material (Paragraphs 0023 and 0024 disclose silicon). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Yoshida with the teachings of Zehavi to provide wherein at least one of the cantilever arms and at least one of the support rods carrying said one of the cantilever arms are made of the same 
Regarding claim 23, Yoshida is silent on wherein the second one of the cantilever arms extends at a tilt angle from a position lower a top surface of the wafer to a position higher than the top surface of the wafer.
Zehavi teaches wherein the second one of the cantilever arms extends at a tilt angle from a position lower a top surface of the wafer to a position higher than the top surface of the wafer (cantilever arms extend at angles as shown in Figures 1, 3, and 4 and dependent on the wafer position the claim limitation is met). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Yoshida with the teachings of Zehavi to provide wherein the second one of the cantilever arms extends at a tilt angle from a position lower a top surface of the wafer to a position higher than the top surface of the wafer. Doing so would provide an easy to manufacture structure and one that would expand at the same rate when heated and cooled leading to a final product with fewer defects.
Regarding claim 24, Yoshida is silent on wherein a set of the cantilever arms and at least one of the support rods carrying said one of the cantilever arms are monolithically formed of the same material.
Zehavi teaches wherein a set of the cantilever arms and at least one of the support rods carrying said one of the cantilever arms are monolithically formed of the same material (Paragraph 0024 discloses both made from the same material and the teeth cut into a material which forms the arms and rods). Zehavi also suggests wherein at least one of the support rods is detachably coupled with the base (Paragraph 0024 discloses the pieces machined from separate pieces which suggests detachability. Figures 2 and 3 Paragraph 0024 discloses the pieces machined from separate pieces which suggests detachability. Additionally detachment could occur by at least cutting). It would have been obvious to 
Alternatively, It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide detachability, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. (In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)). 

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Watabe, Shigematsu, and U.S. Patent 6450346 to Boyle et al. (Boyle).
Regarding claim 22 Yoshida teaches comprising a second base above the ring shaped base (shown in Figure 1), the second base being coupled to the support rods and having a circular outer edge (shown in Figure 1).
Yoshida is silent on wherein a part of the support rods taper toward the straight outer the of the second base and a straight outer edge that extends between the opposite ends of the circular outer edge.
Boyle teaches the second base having a circular outer edge and a straight outer edge that extends between opposite ends of the circular outer edge, wherein a pair of the support rods taper toward the straight outer edge of the second base (44, Figure 6). The straight edge in Boyle is at the open portion of the wafer boat. The open portion of the wafer boat of Yoshida has at least two support rods that taper towards the open portion (shown as 32a in Figure 4 and also shown in Figure 1. The entire width of the support leg also is shown to narrow in Figures 2 and 4. Figure 2 shows the support .

Claims 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Watabe, Zehavi, and Boyle.
Regarding claim 26, Yoshida is silent on wherein a third one of the cantilever arms next to the first one of the cantilever arms supporting the wafer extends at a tilt angle from a position lower a top surface of the wafer to a position higher than the top surface of the wafer.
Boyle teaches wherein a third one of the cantilever arms next to the first one of the cantilever arms supporting the wafer extends at a tilt angle from a position lower a top surface of the wafer to a position higher than the top surface of the wafer (shown in Figure 4 and dependent on the thickness and diameter of the wafers this limitation would be met and is considered intended use because it depends on the wafer sizing). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Yoshida with the teachings of Boyle to provide wherein a third one of the cantilever arms next to the first one of the cantilever arms supporting the wafer extends at a tilt angle from a position lower a top surface of the wafer to a position higher than the top surface of the wafer. Doing so would allow different sized wafers to be processed.

Claims 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Watabe, Shigematsu, Zehavi, and Boyle.
Regarding claim 27, Yoshida is silent on wherein a third one of the cantilever arms next to the first one of the cantilever arms supporting the wafer extends at a tilt angle from a position lower a top surface of the wafer to a position higher than the top surface of the wafer.
Boyle teaches wherein a third one of the cantilever arms next to the first one of the cantilever arms supporting the wafer extends at a tilt angle from a position lower a top surface of the wafer to a position higher than the top surface of the wafer (shown in Figure 4 and dependent on the thickness and diameter of the wafers this limitation would be met and is considered intended use because it depends on the wafer sizing). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Yoshida with the teachings of Boyle to provide wherein a third one of the cantilever arms next to the first one of the cantilever arms supporting the wafer extends at a tilt angle from a position lower a top surface of the wafer to a position higher than the top surface of the wafer. Doing so would allow different sized wafers to be processed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        9/7/21